DETAILED ACTION
In response to the Amendments filed on December 27, 2022, claims 1, 22, 28, and 31 are amended and claims 11-14 and 17-19 are withdrawn. Currently, claims 1 and 3-32 are still pending and claims 1, 3-10, 15, 16, and 20-32 are further examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 27, 2022 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-14 and 17-19 directed to an invention non-elected with traverse in the reply filed on October 16, 2020. Examiner initiated interview to request for further amendment to the withdrawn claims to incorporate the allowable subject matter or for the withdrawn claims to be cancelled.

Response to Arguments
Applicant's arguments filed December 27, 2021 have been fully considered but they are not persuasive. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Tosti on March 18, 2022.

The application has been amended as follows: 
Claims 11-14 and 17-19 are cancelled.
Claims 1 and 9 are amended as follow:
1. (Currently Amended) Left atrial appendage (LAA) occlusion device comprising:
a semi-permeable membrane having semi-permeability in only one direction, for covering an ostium of said LAA; and
a deployment hub, positioned in said semi-permeable membrane-,
wherein said deployment hub comprises a one-way valve, for enabling a toxin to be entered into said LAA through said deployment hub; and

9. (Currently Amended) The LAA occlusion device according to claim 1, wherein at least one of a catheter or a delivery tube can be coupled with said deployment hub, for providing said toxin to said deployment hub.

REASONS FOR ALLOWANCE
Claims 1, 3-10, 15, 16, and 20-32 as amended in the above Examiner’s Amendments of the Amendments filed on December 27, 2021 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art does not singly or in combination disclose all of the specifics of the left atrial appendage (LAA) occlusion device or the methods for deploying a LAA occlusion system as required by the claims.
The closest prior art of record is van der Burg (US Pub. No. 2003/0220667 A1), Van Tassel (US Pub. No. 2003/0120337 A1), Widomski (US Pub. No. 2005/0288706 A1), Strother (US Pat. No. 4,364,392), Dasnurkar (US Pub. No. 2018/0338767 A1), Kreidler (US Pub. No. 2014/0350592 A1), and Hauser (WO 0130268 A1).
Regarding claims 1 and 28, the closest prior art does not explicitly disclose the specifics of the semi-permeable membrane and removing of the toxin in combination with all the structures/steps required by the claims. In particular, Van Tassel also discloses an LAA occlusion device and method for deploying the LAA occlusion device with a membrane preventing blood from entering the LAA ([0070]) and delivering an ablation agent such as ethanol ([0081]). However, similar to van der Burg, Van Tassel also does not disclose that the membrane is semi-permeable in only one direction enabling toxin to seep out of the LAA or the step of removing the toxin from the LAA.
Regarding claim 20, see pg. 11 on Final Rejection dated September 28, 2021 for details.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/JENNA ZHANG/Primary Examiner, Art Unit 3783